             Case 1:20-cv-10093-AT Document 1 Filed 12/02/20 Page 1 of 14

                                                                                                           	  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
                                                                         :
DAWN M. JOYNER, Sui Juris,                                               :   Civil Case No. 20-cv- _____
                                                                         :
                                                                         :
                                    Plaintiff,                           :
                                                                         :   COMPLAINT
                                                                         :
                  v.                                                     :   PLAINTIFF DEMANDS
                                                                         :   A JURY TRIAL
                                                                         :
ALSTON & BIRD LLP, RICHARD HAYS, individually, :
CATHY BENTON, individually, MICHAEL STEPHENS, :
individually, and LYNN NABORS, individually,                             :
                                                                         :
                                    Defendants.                          :
                                                                         :
------------------------------------------------------------------------X

        DAWN M. JOYNER (“Plaintiff”) hereby complains of Defendants, ALSTON & BIRD

LLP, RICHARD HAYS, CATHY BENTON, MICHAEL STEPHENS and LYNN NABORS

(collectively, “Defendants”), jointly and severally, upon information and belief, as follows:

                                             NATURE OF CASE

        1.       Plaintiff complains, pursuant to 28 U.S.C. § 1331, that Defendants are in violation

of the Privacy Act of 1974 (Pub. L. 93–579, 88 Stat. 1896, enacted December 31, 1974, as

amended, 5 U.S.C. § 552a) (“Privacy Act”) and is seeking damages to redress the injuries that

Plaintiff has suffered as a result.

                                      JURISDICTION AND VENUE

        2.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331 and

1343 as this action involves a federal question regarding the violation of Plaintiff’s rights under

the Privacy Act.
              Case 1:20-cv-10093-AT Document 1 Filed 12/02/20 Page 2 of 14

                                                                                                           	  

        3.       Around March 24, 2020, Plaintiff filed a Charge with the United States Equal

Employment Opportunity Commission (“EEOC”), New York District Office.

        4.       Around September 2, 2020, Plaintiff received a Notice of Right to Sue from the

EEOC.

        5.       Plaintiff has satisfied all administrative prerequisites and is filing this case within

ninety (90) days of receiving Notice of Right to Sue.

        6.       This Court has jurisdiction with respect to this action pursuant to 28 U.S.C. §

1332 as Plaintiff and Defendants are citizens of different states.

        7.       This Court has jurisdiction as the controversy exceeds the sum or value of

Seventy-Five Thousand Dollars 00/100 ($75,000.00).

        8.       Pursuant to 28 U.S.C. § 1391(b), venue is proper in this Court as a substantial part

of the events or omissions giving rise to Plaintiff’s claim occurred in this district.

                                               PARTIES

        9.       Plaintiff is a former worker at Defendant Alston & Bird LLP (hereinafter referred

to as “A&B”) and a resident of the State of New York.

        10.      At all times material, Defendant A&B employed Plaintiff as a Legal

Administrative Assistant.

        11.      Upon information and belief, Defendant A&B is a Georgia Limited Liability

Partnership with its principal place of business at 1201 West Peachtree Street, Atlanta, GA

30309, doing business in the State of New York.

        12.      Upon information and belief, Defendant RICHARD HAYS (hereinafter referred

to as “HAYS”) is a United States citizen domiciled in the State of Georgia.
             Case 1:20-cv-10093-AT Document 1 Filed 12/02/20 Page 3 of 14

                                                                                                 	  

       13.      At all times material, Defendant HAYS was and is the Managing

Partner/Chairman of Defendant A&B.

       14.      Upon information and belief, Defendant CATHY BENTON (hereinafter referred

to as “BENTON”) is a United States citizen domiciled in the State of Georgia.

       15.      At all times material, Defendant BENTON was and is the Chief Human

Resources Officer of Defendant A&B.

       16.      At all times material, Defendant BENTON had supervisory authority over

Plaintiff with regard to her employment.

       17.      Upon information and belief, Defendant MICHAEL STEPHENS (hereinafter

referred to as “STEPHENS”) is a United States citizen domiciled in the State of Georgia.

       18.      At all times material, Defendant STEPHENS was and is Director of Human

Resources and Diversity of Defendant A&B.

       19.      At all times material, Defendant STEPHENS had supervisory authority over

Plaintiff with regard to her employment.

       20.      Upon information and belief, Defendant LYNN NABORS (hereinafter referred to

as “NABORS”) is domiciled in the State of Georgia.

       21.      At all times material, Defendant NABORS was and is the Payroll Manager of

Defendant A&B.

                                    STATEMENT OF FACTS

       22.      Plaintiff is not an elected or appointed federal public official or contractor

engaged in a privileged “trade or business”.
                                                                             Case 1:20-cv-10093-AT Document 1 Filed 12/02/20 Page 4 of 14

                                                                                                                                                                                                                                   	  

                                                      23.                                                    Plaintiff did not knowingly, voluntarily, or intentionally enter an agreement on

November 12, 2007 with the Internal Revenue Service (“IRS”) via “Employee’s Withholding

Allowance Certificate” (OMB 1545-0074). (“Form W-4”)

                                                      24.                                                    Plaintiff was not aware on November 12, 2007 that Form W-4 is a “Voluntary

withholding agreement”.

                                                      25.                                                    Plaintiff did not sign Form W-4 “to the best of my knowledge and belief” as the

true nature of the agreement was not fully disclosed to her by Defendant A&B.

                                                      26.                                                    Plaintiff did not knowingly, voluntarily, or intentionally engage, consent to and/or

authorize Defendant A&B to act as withholding agent to withhold taxes and remit withholdings

to the IRS on Plaintiff’s behalf. 1

                                                      27.                                                    Plaintiff did not knowingly, voluntarily or intentionally authorize Defendant A&B

to secure Plaintiff’s personal Social Security Number (“SSN”) for any other purpose than

proving Plaintiff’s eligibility to work.

                                                      28.                                                    Plaintiff did not knowingly, voluntarily or intentionally authorize Defendant A&B

to secure Plaintiff’s personal SSN for the purpose of withholding taxes and remitting

withholdings to the IRS on Plaintiff’s behalf.

                                                      29.                                                    On April 17, 2019, Plaintiff submitted a request to the Human Resources Payroll

Department of Defendant A&B (“Payroll”) initially, to revise Form W-4.




	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
1
 “Party cannot be bound by contract that he has not made or authorized.” Alexander v. Bosworth (1915), 26 C.A.
589, 599, 147 P.607	  
                                                                             Case 1:20-cv-10093-AT Document 1 Filed 12/02/20 Page 5 of 14

                                                                                                                                                                                                                                   	  

                                                      30.                                                    Plaintiff’s submission was rejected by Payroll.2

                                                      31.                                                    On April 23, 2019, Defendant NABORS explained to Plaintiff that “[a]s an

employer, we employee you, not your Trust, therefore we must submit all wages and

withholdings under your name and social security number.” [Emphasis added]

                                                      32.                                                    On April 23, 2019, Plaintiff, in response to Defendant NABORS’ correspondence,

indicated that she was in the process of withdrawing her SSN and reiterated her request for

Defendant A&B to pay her through her Employer Identification Number (“EIN”).

                                                      33.                                                    On April 25, 2019, after consulting with several tax and employee benefit

attorneys about Plaintiff’s request, Defendant NABORS explained that “[w]e are an employer

that employs you as an employee. We do not employ the trust. As an employer, we are required

to pay your wage, withhold taxes, and remit wages and taxes to the appropriate agencies.”

[Emphasis added]

                                                      34.                                                    Defendant NABORS also explained to Plaintiff that the IRS had advised that (1)

Plaintiff could not withdraw her SSN unless she went into the witness protection program or was

deceased; and (2) the Firm should continue to pay, withhold, and remit tax withholdings under

Plaintiff’s personal SSN. [Emphasis added]

                                                      35.                                                    Plaintiff’s decision to withdraw, rescind, and/or return her SSN is none of

Defendants A&B and NABORS concern.

                                                      36.                                                    On April 30, 2019, Plaintiff submitted a signed written notice to Payroll with the

subject line “Termination of Voluntary Withholding Agreement”.




	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
2
  “…the withholding party is not responsible for misstatements made on form (W-4 or equivalent) by an owner of
income and hence would not be liable for tax which should have been withheld. Defendants manifest courtesy as to
whether the plaintiff would pay tax … but this is none of their concern.” Holmstrom v. PPG Industries, 514 F. Supp.
552, 554 DC WD Pa 1981 Also see: Murray v. City of Charleston, 96 U.S. 432 (1877)	  
                                                                             Case 1:20-cv-10093-AT Document 1 Filed 12/02/20 Page 6 of 14

                                                                                                                                                                                                                                   	  

                                                      37.                                                    In said notice, Plaintiff expressed her desire to terminate any and all W-4

contracts, effective immediately.

                                                      38.                                                    There was never any legal or lawful basis or authorization for withholding by

Defendant A&B but as of April 30, 2019, upon receipt of Plaintiff’s signed written notice,

Defendants A&B and NABORS violated Plaintiff’s rights by continuing to withhold.

                                                      39.                                                    Plaintiff’s decision to terminate the voluntary withholding agreement was

ignored.

                                                      40.                                                    Plaintiff’s decision to terminate the voluntary withholding agreement is none of

Defendants A&B and NABORS concern.

                                                      41.                                                    On May 13, 2019, Defendant STEPHENS met with Plaintiff to reiterate

Defendant A&B’s position and then followed up with the following email: “Thank you for your

time this afternoon. To confirm our phone conversation today with Elena Hegel, I informed you

we cannot consider your requests listed below. You are an employee of Alston & Bird and as

such, we are required to issue payments to you and report those wages as required by the IRS

with a Form W-2. I also informed you we consider this matter closed.” [Emphasis added]

                                                      42.                                                    On May 14, 2019, Defendant BENTON informed Plaintiff that, “[w]e are not

going to engage back and forth about the Firm’s tax withholding obligations.” [Emphasis added]

                                                      43.                                                    On June 24, 2019, Plaintiff was forced to resign due to Defendant A&B’s failure

to accommodate her request which impeded Plaintiff’s ability to handle her private affairs in her

own way.

                                                      44.                                                    Defendant A&B is a private sector entity.3

                                                      45.                                                    Defendant A&B is a not a government contractor.

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
3
 “A private person cannot make constitutions or laws, nor can he with authority construe them, nor can he
administer or execute them.” United States v. Harris, 106 U.S. 629 1 S. Ct. 601, 27 L. Ed. 290 (1883)
                                                                             Case 1:20-cv-10093-AT Document 1 Filed 12/02/20 Page 7 of 14

                                                                                                                                                                                                                                   	  

                                                      46.                                                    Defendant A&B has no legal or lawful basis or authorization to contract with the

IRS on behalf of the Plaintiff. 4

                                                      47.                                                    Defendant A&B has no legal or lawful basis or authorization to secure Plaintiff’s

SSN as a condition of employment.

                                                      48.                                                    Defendant A&B has no legal or lawful basis or authorization to secure Plaintiff’s

SSN for the purpose of withholding taxes and remitting withholdings to the IRS.

                                                      49.                                                    Defendant A&B has no legal or lawful basis or authorization to enter into and

enforce payroll federal deduction agreements.

                                                      50.                                                    Defendant A&B has no legal or lawful basis or authorization to enter into and

enforce payroll federal deduction agreements on behalf of Plaintiff.

                                                      51.                                                    Defendant A&B has no legal or lawful basis or authorization to act as a duly

authorized or delegated “tax collector” under the Internal Revenue Code (“IRC”).

                                                      52.                                                    Defendant A&B has no legal or lawful basis or authorization to act as a duly

authorized or delegated “assessment officer” under the IRC.

                                                      53.                                                    Defendant A&B has no legal or lawful basis or authorization to act as a duly

authorized “Withholding Agent” to withhold from Plaintiff’s pay or remuneration under the IRC.

                                                                                                                                                                       CAUSE OF ACTION
                                                                                                                                                       Violation of Privacy under PRIVACY ACT OF 1974
                                                                                                                                                                      Against All Defendants

                                                      54.                                                    Plaintiff repeats, reiterates and realleges each and every allegation made in the

above paragraphs of this Complaint as if more fully set forth herein at length.




	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
4
 “Anyone entering into an arrangement with the government takes the risk of having accurately ascertained that he
who purports to act for the government stays within the bounds of his authority.” Federal Crop Insurance v.
Merrill, 33 US 380 AT 384 (1947)	  
             Case 1:20-cv-10093-AT Document 1 Filed 12/02/20 Page 8 of 14

                                                                                                     	  

       55.      Defendant A&B violated Plaintiff’s right to privacy when, with no legal or lawful

basis or authorization, Defendant A&B, operating as a government contractor, introduced Form

W-4, a contract between Plaintiff and a government agency, the IRS, to Plaintiff during

orientation.

       56.      Defendant A&B violated Plaintiff’s right to privacy when Defendant A&B failed

to disclose to Plaintiff during orientation that Form W-4 is, in fact, a “voluntary” withholding

agreement pursuant to 26 CFR § 31.3402(p)-1.

       57.      Defendant A&B violated Plaintiff’s right to privacy when, by failing to disclose

the true nature of said contract to Plaintiff, Defendant A&B denied Plaintiff the right to choose

how to handle Plaintiff’s private affairs and whether to disclose Plaintiff’s private information.

       58.      Defendant A&B violated Plaintiff’s right to privacy when, with no legal or lawful

basis or authorization, Defendant A&B, operating as a government contractor, deceived Plaintiff

to believe that Form W-4, a contract between Plaintiff and a government agency, the IRS, was a

requirement for Plaintiff’s employment at A&B, though Defendant A&B made no such mention

in Plaintiff’s employment contract.

       59.      Defendant A&B violated Plaintiff’s right to privacy when Defendant A&B caused

Plaintiff to disclose her SSN without informing Plaintiff whether Defendant’s request to disclose

SSN was mandatory or voluntary pursuant to 31 C.F.R. §  1.32(c)(1).

       60.      Defendant A&B violated Plaintiff’s right to privacy when, with no legal or lawful

basis or authorization, Defendant A&B, operating as a government contractor, deceived Plaintiff

into disclosing her SSN under the pretense that such disclosure of Plaintiff’s private information

was mandatory for the purpose of proving Plaintiff’s eligibility to work.
             Case 1:20-cv-10093-AT Document 1 Filed 12/02/20 Page 9 of 14

                                                                                                    	  

       61.      Defendant A&B violated Plaintiff’s right to privacy when, with no legal or lawful

basis or authorization, Defendant A&B, operating as a government contractor, deceived Plaintiff

into disclosing her SSN on Form W-4 under the pretense that such disclosure of Plaintiff’s

private information was mandatory for the purpose of withholding taxes and remitting

withholdings to the IRS on Plaintiff’s behalf from November 12, 2007 to July 4, 2019, without

Plaintiff’s voluntary consent and/or express authorization to Defendant A&B.

       62.      Defendant A&B violated Plaintiff’s right to privacy when, with no legal or lawful

basis or authorization, Defendant A&B, operating as a government contractor, illegally and

unlawfully secured Plaintiff’s SSN on Form W-4 for the purpose of withholding taxes and

remitting withholdings to the IRS on Plaintiff’s behalf from November 12, 2007 to July 4, 2019,

without Plaintiff’s voluntary consent and/or express authorization to Defendant A&B.

       63.      Defendant A&B violated Plaintiff’s right to privacy when, with no legal or lawful

basis or authorization, Defendant A&B, operating as a government contractor, intercepted

Plaintiff’s compensation from November 12, 2007 to July 4, 2019, without Plaintiff’s voluntary

consent and/or express authorization to Defendant A&B.

       64.      Defendant A&B violated Plaintiff’s right to privacy when, with no legal or lawful

basis or authorization, Defendant A&B, operating as a government contractor, illegally and

unlawfully withheld taxes and remitted withholdings to the IRS on Plaintiff’s behalf from

November 12, 2007 to July 4, 2019, without Plaintiff’s voluntary consent and/or express

authorization to Defendant A&B.

       65.      Defendants A&B and NABORS violated Plaintiff’s right to privacy when, after

consulting with several tax and employee benefit attorneys at A&B about Plaintiff’s request,

Defendants failed to disclose to Plaintiff that the “voluntary” withholding agreement could, in
           Case 1:20-cv-10093-AT Document 1 Filed 12/02/20 Page 10 of 14

                                                                                                   	  

fact, be terminated at any time by the worker or hiring entity pursuant to 26 CFR § 31.3402(p)-

1(b)(2).

       66.     Defendants A&B and NABORS violated Plaintiff’s right to privacy when, after

consulting with several tax and employee benefit attorneys at A&B, Defendants deceived

Plaintiff to believe that she could not terminate the “voluntary” withholding agreement or

discontinue use of her SSN.

       67.     Defendants A&B and NABORS violated Plaintiff’s right to privacy when, after

consulting with several tax and employee benefit attorneys at A&B, Defendants failed to disclose

to Plaintiff that Form SSA-521 (OMB No. 0960-0015) is the form to “Request for Withdrawal of

Application” (without entering into a “witness protection program” or dying).

       68.     Defendant A&B violated Plaintiff’s right to privacy when, without any legal or

lawful basis or authorization, Defendant A&B, operating as a government contractor, refused to

allow Plaintiff to discontinue use of her SSN thereby impeding her ability to handle her private

affairs in her own way.

       69.     Defendant A&B violated Plaintiff’s right to privacy when, without any legal or

lawful basis or authorization, Defendant A&B, operating as a government contractor, refused to

allow Plaintiff to replace her SSN with her EIN, a common practice in the United States, thereby

impeding her ability to handle her private affairs in her own way.

       70.     Defendants A&B, BENTON, STEPHENS and NABORS violated Plaintiff’s right

to privacy when, where no lawful authority exists, Defendants, operating as government

contractors, repeatedly communicated to Plaintiff what A&B was “required” to do and what “the
                                                                        Case 1:20-cv-10093-AT Document 1 Filed 12/02/20 Page 11 of 14

                                                                                                                                                                                                                                   	  

Firm’s tax obligations” were, without providing Plaintiff with any legal or lawful basis or

authorization to substantiate their claims ever after several requests were made by Plaintiff.5

                                                      71.                                                    Defendants A&B, BENTON, STEPHENS and NABORS violated Plaintiff’s right

to privacy when, with no legal or lawful basis or authorization, Defendants deemed Plaintiff

incompetent thereby impeding her ability to handle her private affairs in her own way.6

                                                      72.                                                    Defendant A&B violated Plaintiff’s right to privacy when, without any legal or

lawful basis or authorization, Defendant A&B, having established that they are NOT a

government contractor, operated as a government contractor, an intermediary between Plaintiff

and a government agency, the IRS, without Plaintiff’s voluntary consent and/or express

authorization to Defendant A&B.

                                                      73.                                                    Defendant A&B violated Plaintiff’s right to privacy when, without any legal or

lawful basis or authorization, Defendant A&B, having established that they are NOT a

government contractor, operate as if they are governed by the IRC, a government publication

written expressly for government contractors.

                                                      74.                                                    Defendant A&B violated Plaintiff’s right to privacy when, without any legal or

lawful basis or authorization, Defendant A&B, having established that they are NOT a

government contractor, operate as a duly authorized or delegated Federal “Withholding Agent”




	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
5
      Legislative History of the Privacy Act excerpt from page 6963, requires the specific word mandatory. Agencies
often use the word “required” to evade the law.
6
  	  “There is a clear distinction in this particular case between an individual and a corporation, and that the latter
has no right to refuse to submit its books and papers for examination at the suit of the State. The individual may
stand upon his constitutional rights as a citizen. He is entitled to carry on his private business in my own way. His
power to contract is unlimited. He owes no such duty to the State, since he receives nothing therefrom, beyond the
protection of his life and property. His rights are such as existed by the law of the land long antecedent to the
organization of the State, and can only be taken from him by due process of law. Among his rights are a refusal to
incriminate himself, the immunity of himself and his property from arrest and seizure except under warrant of the
law. He owes nothing to the public so long as he does not trespass on their rights.” Hale v. Henkel, 201 U.S. 43
(1906) [Emphasis added]	  
                                                                        Case 1:20-cv-10093-AT Document 1 Filed 12/02/20 Page 12 of 14

                                                                                                                                                                                                                                   	  

for a government agency, the IRS on behalf of the Plaintiff, without Plaintiff’s voluntary consent

and/or express authorization to Defendant A&B.

                                                      75.                                                    Defendant A&B violated Plaintiff’s right to privacy when, without any legal or

lawful basis or authorization, Defendant A&B, operating as a government contractor, filed Form

2678 with the IRS specific to Plaintiff, without Plaintiff’s voluntary consent and/or express

authorization to Defendant A&B.

                                                      76.                                                    Defendant A&B violated Plaintiff’s right to privacy when, without any legal or

lawful basis or authorization, Defendant A&B, operating as a government contractor, filed Form

8655 with the IRS specific to Plaintiff, without Plaintiff’s voluntary consent and/or express

authorization to Defendant A&B.

                                                      77.                                                    Defendant A&B violated Plaintiff’s right to privacy when, without any legal or

lawful basis or authorization, Defendant A&B, operating as a government contractor, entered

into a Standard Agreement with the Secretary of the Treasury and Fiscal Assistant Secretary (or

his delegates) specific to Plaintiff, pursuant to 31 CFR Subpart B-Standard Agreement 215.6.

                                                      78.                                                    Defendant A&B violated Plaintiff’s right to privacy when, without any legal or

lawful basis or authorization, Defendant A&B, operating as a government contractor, entered

into a Section 218 Voluntary Agreement for coverage of social security specific to Plaintiff,

pursuant to 42 U.S.C. § 418.

                                                      79.                                                    Defendant A&B violated Plaintiff’s right to privacy when, without any legal or

lawful basis or authorization, Defendant A&B, as a private sector entity, executed laws against

Plaintiff operating as a government contractor for a government agency, thereby impeding

Plaintiff’s ability to handle her private affairs in her own way.7

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
7
  “A private person cannot make constitutions, nor can he with authority construe them, nor can he administer or
execute them”. United States v. Harris, 106 U.S. 629 1 S. Ct. 601, 27 L. Ed. 290 (1883)
            Case 1:20-cv-10093-AT Document 1 Filed 12/02/20 Page 13 of 14

                                                                                                     	  

       80.     Defendant A&B violated Plaintiff’s right to privacy when, without any legal or

lawful basis or authorization, Defendant A&B, as a private sector entity, unilaterally “elected”

itself to be a government contractor for a government agency with regard to the private contract

between Plaintiff and government agency, thereby impeding Plaintiff’s ability to handle her

private affairs in her own way.

       81.     Defendant A&B, with no legal or lawful basis or authorization, has violated my

right to privacy by criminally impersonating a public officer in violation of 18 U.S.C. § 912,

intercepting Plaintiff’s compensation, operating as a government contractor – an unauthorized

Withholding Agent for the IRS, interfering with Plaintiff’s unlimited right to contract, thereby

impeding Plaintiff’s ability to handle her private affairs in her own way.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that the Court enter judgment in her favor and against

Defendants, containing the following relief:

       A.      An award of damages against Defendants in an amount not less than

$1,000,000.00 to compensate Plaintiff for any and all monetary and/or economic damages

suffered by Plaintiff, including, but not limited to, loss of income, wages, earned bonus pay, and

other benefits of employment, jointly and severally;

       B.      An award of damages against Defendants to compensate Plaintiff for any and all

non-monetary compensatory damages, including, but not limited to, mental and emotional

distress in an amount to be determined at trial, jointly and severally;

       C.      An award of punitive damages, and all applicable penalties and/or liquidated

damages in an amount to be determined at trial, jointly and severally;
            Case 1:20-cv-10093-AT Document 1 Filed 12/02/20 Page 14 of 14

                                                                                                  	  

       D.      An award of costs that Plaintiff has incurred in this action, including, but not

limited to, Plaintiff’s reasonable attorneys’ fees, costs and expenses to the fullest extent

permitted by law, jointly and severally;

       E.      Prejudgment interest at a rate of 6% on all amounts due; and

       Such other and further relief as the Court may deem just and proper.

                                           JURY DEMAND

       Plaintiff demands a trial by jury on issue to be tried.

Dated: December 1, 2020                                       Respectfully submitted,
New York, New York
                                                          By: /s/ Dawn M. Joyner
                                                             DAWN M. JOYNER, Sui Juris
                                                             c/o 343 Gold Street, #903
                                                             Brooklyn, New York 11201
                                                             dawn.joyner@me.com
